Citation Nr: 0203257	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  99-22 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder, to include on the basis of in-service exposure 
to asbestos.

5.  Entitlement to service connection for arthritis of the 
shoulders, hands, and feet.



REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which found that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for PTSD, organic lung 
disorder, bilateral hearing loss, and tinnitus; and denied 
the veteran's claim of entitlement to service connection for 
arthritis of both shoulders, both hands, and both feet.  

The record further reflects that in an April 2001 rating 
action the RO granted service connection for Hepatitis C and 
denied service connection for chloracne.  In June 2001, the 
veteran filed a notice of disagreement with that decision as 
to the issues of entitlement to a higher initial rating for 
Hepatitis C and entitlement to service connection for 
chloracne.  To date, it does not appear that he has been 
provided a statement of the case (SOC) on those issues.  
Accordingly, those issues will be remanded by the Board to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).



REMAND

Issues Currently On Appeal

A review of the record demonstrates that on his October 1999 
VA Form 9 substantive appeal, the veteran checked both the 
box indicating that he desired a Board hearing at Washington 
D.C. and the box indicating that he desired a Board hearing 
conducted at the RO.  In a written statement dated in 
December 1999, he clarified that he wanted a Board hearing to 
be conducted in Washington D.C.  However, thereafter in 
August 2000, the veteran and his representative submitted 
written requests for a videoconference hearing before a 
Member of the Board at the Lincoln, Nebraska RO.  This was 
confirmed by the veteran in correspondence to the Board dated 
in September 2000, and more recently in correspondence from 
the veteran's representative dated in December 2001.  

To date, the veteran has not withdrawn his request for a 
video conference hearing before a Member of the Board.  
Therefore, the case must be remanded for compliance with the 
veteran's request for a videoconference hearing.

In addition, the Board notes that during the pendency of this 
appeal on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 
5100-5103A, 5106-7 (West Supp. 2001), which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate claims for 
benefits under laws administered by VA.  VCAA is applicable 
to all claims filed on or after the date of enactment or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

With regard to the claims which the veteran seeks to reopen 
(PTSD, a lung disorder, bilateral hearing loss, and 
tinnitus), it is noted that "new and material evidence" is 
defined by VA regulation.  See 38 C.F.R. § 3.156(a) (2000).  
It is further noted that the regulatory definition of "new 
and material evidence" was recently amended.  See 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R § 3.156(a)).  However, this regulatory change 
affects only claims filed on or after August 29, 2001.  The 
veteran submitted his claims in July 1998.  Thus, the 
applicable definition for the current appeal is that 
contained in 38 C.F.R § 3.156(a) which was in effect prior to 
August 29, 2001.

Furthermore, regardless of the changes instituted by the 
VCAA, it has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  See 38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001).  The provisions of the VCAA do 
not require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented as 
described in 38 U.S.C.A. § 5108.  See id.  

In this regard, the Board notes that the veteran's 
representative has argued that further stressor development 
is required for the veteran's claim of entitlement to service 
connection for PTSD.  This claim was previously denied on the 
basis that there was no "clear diagnosis" of PTSD.  VA has 
amended 38 C.F.R. § 3.304(f), which deals with service 
connection claims for PTSD, to implement changes as set forth 
in Cohen v. Brown, 10 Vet. App. 128 (1997).  See 64 Fed. Reg. 
32807- 32808 (1999) (effective March 7, 1997); 38 C.F.R. § 
3.304(f) (2001).  These changes include elimination of the 
requirement of a "clear" diagnosis.  The RO should be 
cognizant of such pertinent changes when readjudicating the 
veteran's claim.  For example, the Board notes that in its 
November 1999 Supplemental Statement of the Case (SSOC), the 
RO indicated that a "clear diagnosis" of PTSD was required to 
reopen his claim.  With regard to evidence of a diagnosis of 
PTSD, the veteran was diagnosed with PTSD during the VA 
psychiatric examination conducted in April 1999.  It is 
further noted that there is a VA medical opinion dated in 
December 1998, indicating current treatment for combat 
related PTSD.

Additional Issues

As noted previously, the veteran submitted a notice of 
disagreement with an April 2001 rating action with regard to 
the issues of a higher initial rating for Hepatitis C, 
currently rated as noncompensable, and entitlement to service 
connection for chloracne.  However, it is not shown in the 
record that the veteran has been sent a statement of the case 
(SOC) on these issues.  In Manlincon v. West, 12 Vet. App. 
238 (1999), the Court held that in these circumstances where 
a notice of disagreement is filed, but a statement of the 
case has not been issued, the Board must remand the claim to 
the RO to direct that a statement of the case be issued.  The 
failure to issue a SOC in such a circumstance renders a claim 
procedurally defective and necessitates a Remand.  Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995); see also Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).  After the RO has been 
given the opportunity to cure such a defect, the claim will 
be returned to the Board only if the veteran perfects the 
appeal in a timely manner.  Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) ("absent an NOD, an SOC and a Form 1-9 
[substantive appeal], the BVA was not required-- indeed, it 
had no authority--to proceed to a decision") (citation 
omitted).


Thus, under the circumstances, the Board remands the above 
issues to the RO for the following action:

1.  The RO should first review the claims 
file and ensure that any notification 
requirements and/or development actions 
applicable to the claimant's claims and 
required by the VCAA and the implementing 
VA regulations are completed, taking into 
consideration the additional evidence and 
argument submitted by the veteran since 
the November 1999 SSOC.  

2.  The RO should furnish the veteran a 
statement of the case addressing the 
issues of entitlement to a higher initial 
evaluation for Hepatitis C, currently 
rated as noncompensable, and entitlement 
to service connection for chloracne.  The 
veteran should be afforded an opportunity 
to perfect an appeal of the RO's denial 
of these issues by submitting a 
substantive appeal in response thereto.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of his 
claim(s) following the issuance of the 
statement of the case unless he perfects 
his appeal.  If he submits a substantive 
appeal regarding any or all of those 
issues, such issue(s) should be included 
in the veteran's appeal.  

3.  Then the RO should schedule the 
veteran for a hearing before a member of 
the Board by means of video-conference.  
The RO should notify the veteran and his 
representative of the date, time and 
place of such a hearing.  The veteran is 
advised that if he desires to withdraw 
the hearing request prior to the hearing, 
he may do so in writing pursuant to 
applicable provisions.  All 
correspondence pertaining to this matter 
should be associated with the claims 
file.

The purpose of this remand is to ensure due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




